Title: To Benjamin Franklin from Cradock Taylor, 20 August 1779
From: Taylor, Cradock
To: Franklin, Benjamin


Sir,
Aix in Provance Augst. 20th. 1779
Your favour of the 12th Instant I Recd. by yesterdays post & have no Reason to complain of your Excellencyes good conduct in not being too hasty in procureing me my liberty as you inform me you have already been Deceivd. by more than one or two; as to my being taking out of a Portaguese Vessel & Compelled to Serve his Britanick Majesty against my Inclination it is well known to all the English Officers in this place I have Endeavoured to get a Certifycate from them but the Acquaint me it is what they cant do for me as it is assisting an Enemy; but as to my being a Native of Virginia I hope when it comes from Mr. Frazer who has the Honr. to Bear a Commission in the Army belonging to the United States who knows me perfectly well I hope your Excellency will be so kind as to pay some attention to it & if Possable Obtain me my Liberty.

Inclosed is a letter I Recd. from the Commandant of Merreen at Toulon as I have applied to him also. I am Sir with the greatest Respect Your Excellencies most obbligd. Hbl. Servt.
Cradock Taylor
 
Addressed: To / His Excellency Benjn. Franklin / Esqr. Plenapotentiary to the / United States of America / Parris
Notation: Cradock Taylor Augt. 20 1779.
